PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/231,509
Filing Date: 8 Aug 2016
Appellant(s): Apple Inc.



__________________
Brian McKnight
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/20/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/15/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  
WITHDRAWN REJECTIONS
Appellant submitted claim amendments on 7/19/22 to overcome 35U.S.C 112 (b) rejection and claim objections for minor formalities. The claim amendments were entered and 112b rejection withdrawn as noted in advisory action mailed out on 8/1/22. 

(2) Response to Argument

Argument A. Appellant on pages 8-13 argues that Claims 1, 4, 6-7, 23-24 Are Not Obvious because the combination of cited references does not teach or suggest “presenting, by the webserver, the first web page that includes information pertaining to troubleshooting the one or more devices associated with the user account including an option to retrieve diagnostic information from a selected one of the identified devices associated with the user account.” 
Response A. Examiner has considered all arguments and respectfully disagrees.
As noted in Final office action, Tuchman discloses presenting, by the webserver, the first web page that includes information pertaining to troubleshooting the one or more devices associated with the user account (Col 6 lines 20-28, Fig 25 #2502, 2503 In response to the request, at block 2502, the product is identified and publications associated with the product are also identified. The product and the customer may be identified using the techniques described above. At block 2503, in addition to a list of communication channels that are available to the customer presented to the customer via a personal page as described above, a self-support option is also presented to the customer to access the publications that may contain a solution to the problem. For example, a link specifically linked to a section of the publication forum that is related to the corresponding registered product may be presented to the customer.). Tuchman further discloses a list of support options may be presented to the user, including a link to a publication forum that may contain one or more solutions to a problem associated with the user. Such solutions may be generated by publication module 210 by extracting certain information from knowledgebase from a variety of informational sources, such as, for example, internal support KB 212, client/vendor KB (e.g., client database 213, client KB 119, and client backend system), manufacturer KB (e.g., product database 214 and manufacturer backend system), online community KB (e.g., KB 121), and/or customer interactive history KB 220 (Col 12 lines 23-34)
Seguin teaches presenting including an option to retrieve diagnostic information from a selected one of the identified devices associated with the user account ([0025] (a5) displaying a choice of diagnostics tools (an option) to the end-user for selection; (b5) running a diagnostic tool selected by the end-user and a set of basic diagnostic tools; [0026] (c5) retrieving the current status related to the failure of the host computing system (retrieve diagnostic information) obtained after running the diagnostic tools in step (b5); and [0027] (d5) displaying the current status of the host computing system related to the failure to the end-user. Regarding Appellant’s argument that rejection fails to provide a proper reasoned articulation of obviousness, examiner disagrees. Final office action provides motivation for combining references as taught by Seguin. 

Argument B. Appellant argues Claims 1, 4-8, and 11-24 Are Subject Matter Eligible Because They Do Not Recite an Abstract idea
1. Claim 1 Does Not Recite An Abstract Idea Under Step 2A because the claim is
not directed to a method of organizing human activity.
2. Claim 1 Does Not Recite An Abstract Idea Under Step 2A because the claim
does not impede innovation by patenting the basic tools of scientific and technological
work. 
3. The present invention provides an improvement over existing technology and
indicates that the claim does not recite an Abstract idea under Step 2A, and even if the
claim includes an Abstract idea that the claim is directed to something more under Step 2B
Response B. Examiner has considered all arguments and respectfully disagrees
1. Regarding abstract idea argument, examiner has considered all arguments and they are not persuasive. Claims are directed to limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation of certain methods of organizing human activity (managing interactions including following rules or instructions which includes interaction between person and computer) but for the recitation of generic computer components. That is, other than reciting “computing device (Claims 1, 8 and 15), a processor, medium (Claims 8 and 15),” nothing in the claim element precludes the step from practically being performed by user using a computer as a tool. 
2. The appellant argue that claims do not impede innovation by patenting the basic tools of scientific and technological work or as the courts have also said "tie-up" all uses of the abstract idea or pre-empt innovation. However, no such pre-emption needs to be shown to establish a101 rejection under the premise that the claimed invention includes one or more abstractideas and is therefore drawn to a patent ineligible judicial exception. "It should be kept inmind, however, that while a preemptive claim may be ineligible, the absence of completepreemption does not guarantee that a claim is eligible." 
Appellant further that claims provide similar reasoning to McRO V. Bandai. Examiner respectfully disagrees. In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A of the USPTO's SME guidance). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.  As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). As explained in the specification, human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes. The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process.”  Here, unlike McRO, a computer/processor is merely used as a tool to perform an existing process i.e. receiving a request to view a first web page and providing a customized deep link to a point in the diagnostic scheme based on presenting the first web page to user and receiving a selection of the option by user.  
3. Under Step 2B, the claimed invention is directed to an abstract idea without significantly more.
This judicial exception is not integrated into a practical application because the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements a user terminal; at least one connected system (Claims 1, 8 and 15), a processor, medium (Claims 8 and 15),” to perform the steps. The user terminal; at least one connected system (Claims 1, 8 and 15), a processor, medium (Claims 8 and 15),” in steps are recited at a high-level of generality. With respect to the processors and computer-readable media storing executable modules, these limitations
are described in Applicant’s own specification as generic and conventional elements. See [0032]-[0033]
an exemplary system 100 includes a general-purpose computing device 100, including a processing unit
(CPU or processor) 120 and a system bus 110 that couples various system components including the
system memory 130 such as read only memory (ROM) 140 and random access memory (RAM) 150 to
the processor 120. Furthermore, the use of such generic computers to receive or transmit data over a
network has been identified as a well understood, routine and conventional activity by the courts. See
Symantec, 838 F.3d at 13821, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745
(Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788
F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);
buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)
Appellant arguments regarding Trading Technologies have been considered. The specification in Trading Technologies described a “specifically identified problem in the prior art” which the graphical user interface solved. Trading Technologies slip. op. at 3. Nowhere in applicant’s arguments or specification is a specifically identified problem which the alleged user interface purportedly solves. Moreover, the Court in Trading Technologies agreed with the District Court’s rationale when the District Court noted that the graphical user interface in Trading Technologies recited “more than setting, displaying, and selecting data or information that is visible on the device.” Id. at. 6. The instant claims present merely displaying information that is visible on the device, and are thus distinguished from the specific, structured graphical user interface of Trading Technologies. What’s more, the Court noted that the improvements in existing graphical user interface devices had no pre-electronic trading analog. Id. Here, the claims recite a graphical user interface which incorporates functions which existed prior to the alleged need for them in the relevant art. As compared to the above limitations, the claim limitations which purport to recite a presenting/providing/ graphical user interface similar to that of Trading Technologies, do not represent a “specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem of the prior art.” Therefore, the argument is not persuasive.

The Examiner disagrees that the appellant arguments under Bascom. The claims are not ineligible under Mayo Step 2. In Bascom, the courts agreed that an inventive concept can be found in the unconventional and non-generic combination of known elements, and more specifically “the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user” where the filtering tool at the ISP is able to “identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account.” The Federal Circuit also determined that the claimed arrangement of elements in the system results in an improvement in the technology of filtering content on the Internet, because it offers “both the benefits of a filter on the local computer, and the benefits of a filter on the ISP server.” The current claims are not directed to unconventional and non-generic combination of known elements and do not provide improvement to technology or field.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SANGEETA BAHL/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629      

/Vincent Millin/
Appeal Conference Specialist                                                                                                                                                                                                  




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.